Citation Nr: 0919762	
Decision Date: 05/27/09    Archive Date: 06/02/09	

DOCKET NO.  06-05 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to 
February 1961, and from November 1961 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In a rating decision of January 1981, the RO denied 
entitlement to service connection for a heart condition.  The 
Veteran voiced no disagreement with that determination, which 
has now become final.  Since the time of the January 1981 
decision, the Veteran has submitted additional evidence in an 
attempt to reopen his  claim.  The RO found such evidence 
neither new nor material, and the current appeal ensued.

This case was previously before the Board in December 2007, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  In a decision of January 1981, the RO denied entitlement 
to service connection for a heart condition.

2.  Evidence submitted since the time of the RO's January 
1981 decision denying entitlement to service connection for a 
heart condition does not relate to an unestablished fact, and 
is of insufficient significance to raise a reasonable 
possibility of substantiating the Veteran's current claim.

3.  The Veteran's appeal does not present a question of such 
medical complexity or controversy as to require the opinion 
of an independent medical expert.


CONCLUSIONS OF LAW

1.  The decision of the RO in January 1981 denying the 
Veteran's claim for service connection for a heart condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  Evidence received since the time of the RO's January 1981 
decision denying entitlement to service connection for a 
heart condition is new, but not material, and insufficient to 
reopen the Veteran's claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a Travel Board 
hearing before the undersigned Veterans Law Judge in August 
2007, as well as service treatment records, and both VA and 
private treatment records and examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the Veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran in this case seeks service connection for heart 
disease.  In pertinent part, it is contended that the 
Veteran's arteriosclerotic heart disease had its origin 
during his period or periods of active military service.  In 
the alternative, it is contended that the Veteran's current 
heart disease is in some way proximately due to, the result 
of, or, more specifically, aggravated by his service-
connected asbestosis.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease, 
including arteriosclerotic heart disease, becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995) (en banc).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has recently 
been amended.  Under the revised Section 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as a baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. Part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (September 7, 2006).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  When a claim 
for entitlement to service connection has been previously 
denied, and that decision becomes final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir.1998).  
In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As regards the Veteran's current claim for service connection 
for heart disease, the Board notes that, in Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual basis" 
of a claim for service connection is the Veteran's disease or 
injury, rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for the purposes of 
38 U.S.C.A. § 7104(b), claims which are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.  

In the case at hand, at the time of the prior January 1981 
rating decision, the RO denied entitlement to service 
connection for a heart condition/heart disease.  Moreover, 
the Veteran's current claim and accompanying evidence 
reflects elements of that very same disability.  See Boggs, 
supra.  Additionally, the Board notes that the Veteran has 
raised several theories of entitlement during the pendency of 
this appeal.  It is well settled that, although there may be 
multiple theories of entitlement to a benefit, if the 
theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  See Robinson v. 
Peake, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. 
App. 307, 313 (2006); Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Solomon v. Brown, 6 Vet. App. 396 (1994).  Under 
the circumstances, the Board is of the opinion that the 
Veteran's current claim must be considered on a "new and 
material" basis.  

In the present case, at the time of the prior January 1981 
rating decision, it was noted that a thorough review of the 
Veteran's service treatment records had revealed no abnormal 
blood pressure readings from 1957 to the date of the 
Veteran's discharge.  In point of fact, evaluation of the 
Veteran's chest was reported as "negative," and all 
electrocardiographic examinations were normal.  While in 
April 1976, the Veteran complained of chest pain, further 
investigation revealed this pain to be the result of a hiatal 
hernia with reflux.  Significantly, the Veteran denied any 
problems with chest pain in August 1977.  Moreover, on VA 
medical examination in December of that same year, an 
evaluation of the Veteran's chest was described as 
"negative," with a normal electrocardiographic examination, 
and blood pressure of 104/68.  While during the course of 
United States Air Force outpatient treatment in February 
1979, there was noted a clinical impression of chest pain, in 
conjunction with a technically poor electrocardiographic 
examination, no diagnosis of a heart condition was made at 
that time.  Based on such evidence, the RO concluded that no 
heart condition was shown during the Veteran's period of 
active military service, or within one year of discharge.  
Accordingly, service connection for a heart condition was 
denied.  That determination was adequately supported by and 
consistent with the evidence then of record, and is now 
final.

Evidence received since the time of the RO's January 1981 
decision, consisting, for the most part, of VA and private 
treatment records and examination reports, and a transcript 
of the Veteran's testimony given at the time of a hearing 
before the undersigned Veterans Law Judge in August 2007, 
while "new" in the sense that it was not previously of 
record, is not "material."  More specifically, while in 
October 1980, approximately three years following the 
Veteran's final discharge from service, he was hospitalized 
at a VA medical facility for what was described at the time 
as an acute anterolateral myocardial infarction, at no time 
was the Veteran's heart disease attributed to any incident of 
his period or periods of active military service.  Moreover, 
while over the course of subsequent years, the Veteran has 
received continued treatment for his arteriosclerotic heart 
disease, at no time has any nexus been established between 
that heart disease and his period of active service.

The Veteran argues that his current heart disease, if not 
directly related to his periods of active service, is in some 
way causally related, which is to say, aggravated by his 
service-connected asbestosis.  However, following a VA 
cardiovascular examination in December 2008, which 
examination, it should be noted, involved a full review of 
the Veteran's claims folder, it was the opinion of the 
examiner that it was "less likely than not" that there was 
any relationship between the Veteran's (service-connected) 
asbestosis and his arteriosclerotic heart disease.  According 
to the examiner, there was "no relationship" between 
asbestosis and coronary artery disease.  Significantly, the 
Veteran had begun having coronary artery symptoms several 
years prior to his respiratory symptoms.  Moreover, his 
asbestosis was described as "not advanced," with the bulk of 
his (respiratory) symptoms apparently the result of his 
chronic obstructive lung disease rather than asbestosis.  
Under the circumstances, in the opinion of the examiner, the 
Veteran's asbestosis and arteriosclerotic heart disease were 
considered "two separate and unrelated problems."  Moreover, 
the Veteran's hypoxemia (due to chronic obstructive pulmonary 
disease and/or asbestosis) was not extensive enough to make 
it likely that there was any aggravation of the Veteran's 
arteriosclerotic heart disease by his respiratory condition.  

Under the circumstances, and in light of the aforementioned, 
the evidence submitted since the time of the RO's 1981 
decision does not constitute new and material evidence 
sufficient to reopen the Veteran's previously-denied claim.  
The newly-received evidence does not tend to associate the 
Veteran's current arteriosclerotic heart disease with any 
incident or incidents of his period or periods of active 
military service.  Nor does it suggest a relationship, to 
include on the basis of aggravation, between the Veteran's 
service-connected asbestosis and his current arteriosclerotic 
heart disease.  Accordingly, the newly-received evidence does 
not relate to an unestablished fact necessary to substantiate 
the Veteran's claim.  The Veteran's appeal to reopen the 
claim of service connection for heart disease must be denied.

The Veteran's accredited representative has argued that the 
aforementioned VA cardiovascular examination in December 2008 
was in some way "inadequate," and that the Veteran should 
therefore be afforded an additional VA examination by another 
"specialist," or, in the alternative, an opinion by an 
independent medical expert.  In that regard, the Board notes 
that, when in the judgment of the Board, additional medical 
opinion is warranted by the medical complexity or controversy 
involved in an appeal, the Board may obtain an advisory 
medical opinion from one or more medical experts who are not 
employees of the Department of Veterans Affairs.  Those 
opinions are to be secured, as requested by the Chairman of 
the Board, from recognized medical schools, universities, 
clinics, or medical institutions with which arrangements for 
such opinions had been made by the Secretary of Veterans 
Affairs.  Moreover, an appropriate official of the 
institution is to select the individual expert, or experts, 
to give the opinion.  38 U.S.C.A. § 7109 (West 2002); 
38 C.F.R. § 20.901(d) (2008).

In that regard, a review of the December 2008 cardiovascular 
examination to which the Veteran's accredited representative 
refers shows that examination to be entirely adequate to the 
purpose of identifying the nature and etiology of the 
Veteran's arteriosclerotic heart disease.  More to the point, 
and as previously noted, that examination involved a full 
review of the Veteran's claims file, to include a complete 
history of the Veteran's heart disease, as well as his 
complaints and treatment therefor.  At no point during the 
course of the examination did the examiner indicate that his 
expertise might be in some way inadequate to address the 
relationship (if any) between the Veteran's service-connected 
asbestosis and his arteriosclerotic heart disease.  Moreover, 
in the opinion of the Board, the Veteran's appeal does not 
present a question of such medical complexity or controversy 
as to require the opinion of an independent medical expert.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
March 2005 and January 2006, as well as in December 2007 and 
August 2008.  In those letters, VA informed the Veteran that, 
in order to reopen his claim (for service connection for 
heart disease), new and material evidence was needed.  VA 
also told the Veteran that, in order to substantiate a claim 
for service connection, the evidence needed to show that he 
had a current disability, a disease or injury in service, and 
evidence of a nexus between the postservice disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.  The Veteran was 
further advised that, in order to substantiate his claim for 
service connection on a secondary basis, he needed to show 
that his arteriosclerotic heart disease was in some way 
proximately due to, the result of, or aggravated by his 
service-connected asbestosis.  To the extent there existed 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error 
was nonprejudicial in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative have alleged any prejudice caused by error on 
the part of the VA.  See Shinseki v. Sanders, 556 U.S. __ 
(2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which not held by a 
Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been presented, the 
application to reopen the claim of entitlement to service 
connection for heart disease is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


